CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

CONFIDENTIAL


EXHIBIT 10.50
PELLET SALE AND PURCHASE AGREEMENT
THIS AGREEMENT, entered into, dated February 19, 2014 and effective as of
January 1, 2014 (“Agreement”), by and among CLIFFS SALES COMPANY, an Ohio
corporation (“Cliffs”) and AK STEEL CORPORATION, a Delaware corporation (“AK
Steel”).
RECITALS
WHEREAS, Cliffs desires to sell to AK Steel and AK Steel desires to purchase
from Cliffs certain quantities of grades of iron ore pellets such grades of iron
ore pellets, all upon the terms and subject to the conditions contained herein.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
Cliffs and AK Steel agree as follows:
Section 1 - Definitions.
The terms quoted in the above parentheses of the first introductory paragraph of
this Agreement and the WHEREAS clause, other terms quoted throughout this
Agreement, and the terms defined below in this Section 1 shall have the meanings
assigned to them for purposes of this Agreement.
(a)    “AK Steel Facilities” AK Steel’s facilities in Middletown, OH or Ashland,
KY.
(b)    “Cliffs Pellets” shall mean Tilden Pellets and, beginning in 2015
Contract year, United Pellets, or at any time during the term of this Agreement,
any other mutually agreeable pellets produced at a mine affiliated with Cliffs.
(c)    “Contract Year” shall be a calendar year commencing on January 1 and
ending December 31 during the Term of this Agreement.
(d)    “Lower Lakes Docks” shall mean the Torco Dock located near Toledo, Ohio
and the Kinder Morgan Dock located near Ashtabula, Ohio or other mutually
agreeable dock(s).
(e)    The word “pellets”, as used herein, shall mean iron-bearing products
obtained by the pelletizing of iron ore or iron ore concentrates, suitable for
making iron in blast furnaces.
(f)    “Shipping Season” shall mean generally March 25 through January 15 of the
following year, but may be adjusted by the Army Corps of Engineers.
(g)    “Term” shall mean January 1, 2014 through and including December 31,
2023.
(h)    “Tilden Pellets” shall mean Tilden hematite flux pellets from the Tilden
mine in Ishpeming, Michigan.
(i)    The word “ton”, as used herein, shall mean a gross ton of 2,240 pounds
avoirdupois natural weight.
(j)    “United Pellets” shall mean United Taconite partial flux pellets from the
United Taconite mine in Eveleth, Minnesota.
Section 2. - Sale and Purchase/Tonnage.
During each of the Contract Years 2014 through 2023, and each Contract Year
thereafter as long as this Agreement remains in effect, Cliffs shall sell and
deliver to AK Steel and AK Steel shall purchase and receive from Cliffs and pay
for a tonnage of pellets (“AK Steel’s Annual Pellet Tonnage”) which tonnage
shall be equal to:


1

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

CONFIDENTIAL


(a)    For the Contract Year 2014, Cliffs shall sell and deliver to AK Steel,
and AK Steel shall purchase and receive from Cliffs, and pay Cliffs for, a
tonnage of Cliffs Pellets for use at AK Steel’s Facilities that is *** tons of
Cliffs Pellets, as defined below.
(b)    For the Contract Year 2015, Cliffs shall sell and deliver to AK Steel,
and AK Steel shall purchase and receive from Cliffs, and pay Cliffs for, a
tonnage of Cliffs Pellets for use at AK Steel’s Facilities that is *** tons.
(c)    For each of the eight (8) Contract Years 2016 through and including 2023,
Cliffs shall sell and deliver to AK Steel, and AK Steel shall purchase and
receive from Cliffs, and pay Cliffs for, a tonnage of Cliffs Pellets for use at
AK Steel’s Facilities that is *** tons.
Section 3. - Pellet Grades and Specifications
(a)    Both AK Steel and Cliffs recognize the preference is for the supply of
Tilden Pellets. Cliff may begin supplying AK Steel with United Pellets, or other
mutually agreeable pellets, in the 2015 Contract Year. The United Pellets, or
other mutually agreeable pellets, shall be limited to *** of the Annual
Nomination for such Contract Year and for the Contract Years thereafter for the
remainder of the Term of the Agreement. The parties shall mutually use
commercially reasonable efforts to ensure that at any given time the United
Pellets do not to exceed approximately *** of the total stockpiles of Cliffs
Pellets located at the Lower Lakes Docks. The pellet typical analysis for Tilden
Pellets is attached hereto as Exhibit A. The pellet typical analysis for United
Pellets is attached hereto as Exhibit B.
(b)    The Parties agree to develop mutually agreeable key quality performance
metrics for the supply of Cliffs Pellets through the term of this Agreement. The
Parties will meet quarterly to discuss the key quality performance metrics as
provided for in Exhibit A and Exhibit B, or other mutually agreeable pellets, as
of the date entered into this Agreement and the progress with regard to the
continuous improvement goals.
Section 4. - Notification and Nomination.
(a)    For each of the ten (10) Contract Years 2014 through and including 2023,
AK Steel shall notify Cliffs in writing of AK Steel’s preliminary nomination on
or before November 15 of the preceding year (“Preliminary Nomination”), which
Preliminary Nomination shall be consistent with Sections 2(a), (b) and (c)
above.
(b)    As part of each Contract Years’ Preliminary Nomination, AK Steel shall
provide to Cliffs the percentage of the annual tonnage to be delivered to each
of the Lower Lakes Docks (“Preliminary Annual Dock Schedule”). On or before
August 1 of the then current Contract Year, AK Steel may, by written
notification to Cliffs, adjust its Preliminary Annual Dock Schedule for the then
current Contract Year by not more than *** up or down. After August 1 of a
Contract Year AK Steel’s Preliminary Annual Dock Schedule, including any
adjustments, shall be final (“Final Annual Dock Schedule”).
(c)    AK Steel may revise its Preliminary Nomination on or before the dates
below, by the amounts set forth below, so long as the revised nominations are
not less than the minimum tonnage and or greater than the maximum tonnage set
forth in Sections 2(a), (b) and (c) above for each Contract Year.
(d)    For each of the Contract Years 2014 through and including 2016, AK Steel
shall have an option to nominate up to *** tons (“Optional Tonnage”) more than
the maximum tonnage set forth in Sections 2(a), (b) and (c) above for such
Contract Year which shall be included with its Preliminary Nomination on or
before November 15 of the preceding year. If AK Steel elects to take a portion
of or all of the Optional Tonnage greater than the maximum tonnage


2

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

CONFIDENTIAL


set forth above, then the maximum tonnage plus the Optional Tonnage shall be
fixed and final for such Contract Year and the adjustment dates set forth below
shall not be applicable.
(e)    With respect to each Preliminary Nomination for each Contract Year
beginning with 2014, on or before *** of the then current Contract Year of the
purchase and sale, AK Steel may, by written notification to Cliffs, adjust its
Preliminary Nomination for the then current Contract Year by not more than ***
up or down.
(i)    For example, for the 2014 Contract Year, on ***, 2014 AK Steel may adjust
its Preliminary Nomination up or down by not more than ***. AK Steel may then
again adjust its Preliminary Nomination up or down by not more than *** on or
before ***, 2014. AK Steel may make a final adjustment to its Preliminary
Nomination up or down by not more than *** on or before ***, 2014.
(f)    AK Steel shall be limited to *** adjustments to its Preliminary
Nomination during a Contract Year. AK Steel may not make any adjustments to its
Preliminary Nomination after *** of any Contract Year, regardless of whether it
has made one, two, three or no adjustments by ***. After *** of a Contract Year
AK Steel’s Preliminary Nomination, including any adjustments, shall be final
(“Final Nomination”), and AK Steel shall be obligated to purchase and Cliffs
shall be obligated to sell such tonnage of Cliffs Pellets in accordance with
such Final Nomination.
(g)    Beginning *** Contract year, as part of its Preliminary Nomination, AK
Steel may nominate additional tonnage beyond the maximum tonnage set forth in
Section 2(c) (“Excess Tonnage”). In addition to the Preliminary Nomination for
the maximum tonnage for such Contract Year, AK Steel shall provide to Cliffs in
writing its Excess Tonnage requirements on or before *** and Cliffs shall have
thirty (30) days from the date of the request to determine whether Cliffs shall
supply none, some or all of the requested Excess Tonnage.
(h)    In order to provide Cliffs with the necessary information to plan
shipments of Cliffs Pellets, on *** of the then current Contract Year, AK Steel
shall provide Cliffs with a monthly shipping schedule for the current year’s
shipping season (the “Shipping Schedule”). Thereafter, AK Steel shall provide an
updated Shipping Schedule on the fifteenth day of each month through *** of the
Contract Year.
(i).    Notwithstanding the foregoing, nothing contained in this Section 4 shall
permit AK Steel to adjust its Preliminary Nomination in any manner which would
result in a Final Nomination that is beyond the *** maximum or minimum of AK
Steel’s Annual Pellet Tonnage set forth in Section 2 of this Agreement.
Section 5. - Price and Adjustments.
(a). Cliffs Pellets delivered to Toledo, Ohio shall have a 2014 base price of
$*** per ton iron unit (“Toledo Base Price”). Cliffs Pellets delivered to
Ashtabula, Ohio shall have a 2014 base price of $*** per ton iron unit
(“Ashtabula Base Price” and together with Toledo Base Price, “Base Prices”).
(b).    Beginning in 2014, the Base Prices shall be adjusted, up or down, each
year for the Contract Year in determination as follows:
i.*** Change in PPI - *** as published by the U. S Bureau of Labor Statistics
(*** i.e. for the Contract Year 2014, the adjustment will be based on the ***);
ii.*** Change in PPI - *** as published by the U. S Bureau of Labor Statistics
(*** i.e. for the Contract Year 2014, the adjustment will be based on the ***);
iii.*** Change in PPI - *** as published by the U. S Bureau of Labor Statistics
(*** i.e. for the Contract Year 2014, the adjustment will be based on the ***);


3

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

CONFIDENTIAL


iv.*** Change in the annual daily average *** (*** i.e. for the Contract Year
2014, the adjustment will be based on the ***);
v.Sum the results obtained in (i) through (iv);
vi.Multiply the results determined in (v) above by the preceding Contract Year’s
then adjusted prices per iron unit;
vii.Add the results determined in (vi) above to the preceding Contract Year’s
then adjusted prices per iron unit to determine the current Contract Year’s then
adjusted prices per iron unit.
a.On or before *** of the current Contract Year a provisional calculation to
determine preliminary estimated adjusted prices will be made by Cliffs in a
manner consistent with Section 5(b) based upon (i) the most recently published
preliminary PPI data, or if not available using a commercially reasonable
estimate, and (ii) the year-to-date annual daily average *** of the current
Contract Year (“*** Adjustment”). The *** Adjustment will be used for
calculating provisional prices (the “*** Provisional Pricing”) for shipments of
Cliffs Pellets from *** of the current Contract Year through *** of the Current
Contract Year, however, the final index numbers will ultimately be used, when
available to determine final adjusted prices. On or before *** of the current
Contract Year a provisional calculation to determine estimated adjusted prices
will be made by Cliffs in a manner consistent with Section 5(b) based upon (i)
the finalized PPI data, if published, or if not available using a commercially
reasonable estimate, and (ii) the year-to-date annual daily average *** as of
*** of the current Contract Year (“*** Adjustment”). The *** Adjustment will be
used for calculating provisional pricing will be made by Cliffs (the “***
Provisional Pricing”) for shipments of Cliffs Pellets from *** of the current
Contract Year through *** of the Current Contract Year, however, the final index
numbers will ultimately be used, when available to determine adjusted prices.
The *** Adjustment may result in an invoice (“*** Adjustment Invoice”) based
upon the difference between the *** Provisional Pricing and the *** Provisional
Pricing for shipments of Cliffs Pellets from *** of the current Contract Year
through *** of the Current Contract Year. The *** Price Adjustment Invoice may
result in amounts due to or from AK Steel, as the case may be. Payment of the
*** Price Adjustment Invoice shall be received by AK Steel or Cliffs, as the
case may be, on or before *** of the current Contract Year. On or before *** of
the year following the Contract Year a final calculation consistent with Section
5(b) and (c) utilizing all finalized data for the Contract Year in determination
shall be generated by Cliffs and provided to AK Steel (“Final Price Adjustment
Invoice”). The Final Price Adjustment Invoice may result in amounts due to or
from AK Steel, as the case may be based upon the difference between the ***
Provisional Pricing and the *** Provisional Pricing for shipments of Cliffs
Pellets from *** of the current Contract Year through *** of the Current
Contract Year. Payment of the Final Price Adjustment Invoice shall be received
by AK Steel or Cliffs, as the case may be, on or before *** of the year
following the Contract Year in determination. Additionally, the final
calculation consistent with Section 5(b) used to prepare the Final Price
Adjustment Invoice shall be used for shipments of Cliffs Pellets from ***.
(c)    An example of how to calculate a Contract Year’s adjusted price per iron
unit is attached hereto as Exhibit C.
(d)    In the event any of the above adjustment indices or the *** cease to be
published and are no longer publicly available, then the parties agree that they
shall negotiate a commercially reasonable substitute or new adjustment
methodology that is representative of the intent of the parties in the above
calculation. Such discussions shall proceed upon receipt of written notice by
one party to the other party. Should the parties fail to reach a mutually


4

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

CONFIDENTIAL


agreeable resolution within sixty (60) days of the date of receipt of the
written notice, then the remaining indices and/or *** shall be increased on a
prorata basis in place of the missing adjustment factor(s).
Section 6. - Payments.
(a)     Cliffs shall invoice AK Steel for *** of Cliffs Pellets *** Cliffs
Pellet shipments. If the payment date is a holiday then it shall be paid upon
the following business day. Title and risk of loss shall transfer to AK Steel
immediately upon receipt of payment by Cliffs. So long ***.
(b)    The Cliffs Pellets are sold to AK Steel with the understanding of the
parties that the Cliffs Pellets are for consumption purposes only.  AK Steel
may, at its expense, transfer and consume Cliffs Pellets at and among any of the
AK Steel Facilities.  AK Steel may not transfer, sell, trade or otherwise
dispose of the Cliffs Pellets to a third party without the prior written consent
of Cliffs regardless of whether title has passed to AK Steel.
(c).    In the event AK Steel shall fail to make payment when due of any or all
amounts, Cliffs, in addition to all other remedies available to Cliffs in law or
in equity, shall have the right, but not the obligation, to withhold further
performance by Cliffs under this Agreement until all claims Cliffs may have
against AK Steel under this Agreement are fully satisfied.
(d).    All payments shall be made in U.S. dollars.
Section 7. - Sampling and Analyses.
All pellet sampling procedures and analytical tests conducted on Cliffs Pellets
sold to AK Steel to demonstrate compliance with typical specifications and
analysis limits shall be performed on each pellet vessel shipment and shall be
provided to AK Steel within seven (7) days of vessel loading. Sample and test
methods shall be in accordance with Cliffs’ existing practice and based on the
appropriate ASTM or ISO standard methods published at the time of testing or the
customary procedures and practices, or any other procedures and practices that
may be mutually agreed to by Cliffs and AK Steel. AK Steel may, at any time and
from time to time through one or more authorized representatives, and with prior
notice to Cliffs, be present during production, loading, or to observe sampling
and analysis of pellets being processed for shipment to AK Steel.
Section 8. - Delivery and Transfer of Ownership.
(a)    Cliffs shall deliver to AK Steel the annual tonnage of Cliffs Pellets for
AK Steel to the Lower Lakes Docks. Cliffs assumes the obligation for arranging
and providing appropriate vessels for the transportation of the Cliffs Pellets
delivered by Cliffs to the Lower Lakes Docks. Such delivery shall be in
approximately equal amounts over the nine-month vessel Shipping Season. AK Steel
will instruct the Lower Lakes Docks to segregate the Tilden Pellets from the
United Pellets, which AK Steel shall notify Cliffs of such instructions.
(b)    Title, and all risk of loss, damage or destruction of Cliffs Pellets
shall transfer to AK Steel upon receipt of payment as provided for in Section
6(a).
Section 9. - Shipments.
Cliffs shall be responsible for delivering Cliffs Pellets to the Lower Lakes
Docks in approximately equal amounts over the nine-month period of March 25
through January 15 (“Vessel Season”). During the term of this Agreement the
parties will ensure that the Cliffs Pellets will be delivered by Cliffs on a
prorata basis over the Vessel Season and taken by AK Steel on a prorata basis
over ***. Each Vessel Season is determined by the U.S. Army Corps of Engineers
and other uncontrollable factors, such as weather, and is subject to change.


5

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

CONFIDENTIAL


Section 10. - Weights.
The weight determined by certified railroad scale weights, certified belt scale
weights, or certified bin scale weights in accordance with the procedures in
effect from time to time at each of the loading ports ***.
Section 11. - Audit Rights.
Cliffs shall have the right but not the obligation to audit AK Steel’s
consumption of pellets on a quarterly basis to determine and verify the accuracy
of AK Steel’s Annual Pellet Tonnage requirements.
Section 12. - Freeze Protection.
AK Steel shall have the right, but not the obligation, to apply at its cost
freeze conditioning agents and/or tarping to Cliffs Pellets during periods of
cold weather. In the event Cliffs sells to third parties pellets to which AK
Steel has applied freeze protection and/or tarping, then Cliffs shall reimburse
AK Steel for the cost of applying freeze conditioning agents and/or tarping to
such pellets.
Section 13. - Warranties.
THERE ARE NO WARRANTIES, EXPRESS OR IMPLIED, WHICH EXTEND BEYOND THE PROVISIONS
OF THIS AGREEMENT, INCLUDING ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
INTENDED PURPOSE. All notices for substantial variance in specifications of the
Cliffs Pellets from the specifications and analysis limits described in Exhibit
A and B shall be given in writing delivered to Cliffs within Thirty (30)
calendar days after completion of discharge of the Cliffs Pellets at the Lower
Lakes Docks, or any claim arising from any substantial variance shall be deemed
waived by AK Steel. Each party shall afford the other party prompt and
reasonable opportunity to inspect the Cliffs Pellets as to which any notice is
given as above stated. No claim will be entertained after the Cliffs Pellets
have been consumed. The Cliffs Pellets shall not be returned to Cliffs without
prior written consent of Cliffs. In no event shall either party be liable for
the other’s cost of processing, lost profits, injury to good will or any other
special or consequential damages.
Section 14. - Force Majeure.
(a).    Force Majeure shall be defined as any unforeseeable event that delays or
prevents a Party from performing, in whole or in part, any of its obligations
under this Agreement due to any cause beyond the reasonable control of and not
due to the fault or negligence of the declaring Party, including but not limited
to acts of God, war, riots, civil insurrection, acts of the public enemy,
terrorism, strikes, lockouts, natural disasters, breakdown of or damage to
necessary facilities or equipment, transportation delays, orders or acts of
civil or military authorities, legislation, regulation or administrative orders,
or any limitation or prohibition on, or inability to obtain governmental permits
or approvals required by law and necessary to, the mining, transporting,
storing, or handling of iron ore, or other unforeseeable causes that are beyond
the reasonable control and without the fault or negligence of the Party affected
thereby. Notwithstanding the foregoing, Force Majeure, for purposes of this
Agreement, shall not include (i) the ability of Cliffs to sell Cliffs Pellets to
a third party at a price greater than the applicable price as set forth in
Section 5 hereof; (ii) loss of AK Steel’s markets; (iii) AK Steel's ability to
purchase Cliffs Pellets from a third party at a price lower than the applicable
price as set forth in Section 5 hereof; or (iv) financial difficulties of any
kind.




6

--------------------------------------------------------------------------------








CONFIDENTIAL




(b).    If because of Force Majeure either Cliffs or AK Steel is rendered wholly
or partially unable to carry out its respective obligations under this
Agreement, and if such Party promptly gives the other Party written notice of
such Force Majeure in accordance with Paragraph 13(d) below, the obligations and
liabilities of the Party giving such notice and the corresponding obligation of
the other Party shall be excused to the extent made necessary by and during the
continuance of such Force Majeure; provided, however, that the Party claiming
Force Majeure shall use its best efforts to eliminate the cause or effect of the
Force Majeure as soon as and to the extent possible except that labor disputes
or strikes shall be settled at the sole discretion of the Party affected. To the
extent possible, Cliffs and AK Steel shall utilize good faith efforts to
minimize the adverse effects of a Force Majeure. AK Steel shall have the option
to require Cliffs to make up any deliveries excused by reason of a Force Majeure
(at the price existing as of the date of the occurrence of the Force Majeure)
prior to the termination of this Agreement. Cliffs shall have the option to
require AK Steel to make up any purchases excused by reason of Force Majeure (at
the price existing as of the date of the occurrence of the Force Majeure) prior
to the termination of this Agreement.
(c).    If Cliffs claims Force Majeure and is unable to meet all of its delivery
obligations hereunder, or if AK Steel claims Force Majeure and is unable to meet
all of its purchase obligations hereunder, then any reductions in Cliffs’
deliveries or AK Steel's purchases (as applicable) shall be allocated on a pro
rata basis with all other iron ore supply or purchase agreements involving iron
ore of the same type and quality as the Cliffs Pellets. Upon a written request
by the Party not claiming Force Majeure, the declaring Party shall provide
reasonable written documentation to establish that its deliveries or purchases
(as applicable) have been allocated on such a pro rata basis.
(d).    Should either Party experience an event of Force Majeure impacting its
ability to perform its obligations under this Agreement, said Party shall
provide written notice within ten (10) business days to the Party not claiming
Force Majeure setting forth the date(s) on which the Force Majeure occurred, a
brief description of the event of Force Majeure, and the estimated duration of
the impact of the Force Majeure at that time.
(e).    If a Party declares a complete or partial Force Majeure based on damage
to and/or unexpected conditions with respect to any real and/or personal
property within its custody or control, then the Party not claiming Force
Majeure and/or its appointed designee shall have the right to inspect (upon a
written request) the property affected by the Force Majeure. The non-declaring
Party shall choose the date and time of the inspection, however, such date and
time must be consented to by the declaring Party, which consent shall not be
unreasonably withheld. The declaring Party shall make such property available
for inspection within twenty (20) Business Days after the Party not claiming
Force Majeure requests the inspection. A Party is entitled to one such
inspection per declared Force Majeure, but upon the written consent of the
declaring Party, additional inspections may be permitted. Such consent shall not
be unreasonably withheld.
Section 15. - Notices.
All notices, consents, reports and other documents authorized and required to be
given pursuant to this Agreement shall be given in writing and either personally
served on an officer of the parties hereto to whom it is given or mailed,
postage prepaid, or sent by e-mail addressed as follows:


7

--------------------------------------------------------------------------------







CONFIDENTIAL




If to Cliffs:
200 Public Square - 32nd Floor
Cleveland, Ohio 44114
Attention: Senior Vice President Global Iron Ore Metallic Sales
cc: Group Counsel - Commercial
E-mail: Terrence.mee@cliffsnr.com
            Susanne.dickerson@cliffsnr.com
If to AK Steel:
9227 Centre Pointe Drive
West Chester, OH 45069
Attn: Vice President - Engineering, Raw Materials & Energy
E-mail: mo.reed@aksteel.com
cc: Manager Raw Materials Purchasing
E-mail: alexander.vincze@akstell.com

provided, however, that any party may change the address to which notices or
other communications to it shall be sent by giving to the other party written
notice of such change, in which case notices and other communications to the
party giving the notice of the change of address shall not be deemed to have
been sufficiently given or delivered unless addressed to it at the new address
as stated in said notice.
Section 16. - Term.
(a)    The Term of this Agreement shall commence as of January 1, 2014 and
continue through December 31, 2023.
(b)    This Agreement shall remain valid and fully enforceable for the
fulfillment of obligations incurred prior to termination.
Section 17. - Amendment.
This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto.
Section 18. - Merger, Transfer and Assignment.
(a)    AK Steel shall not merge, consolidate or reorganize with any person,
partnership, corporation or other entity unless the surviving or resulting
person, partnership, corporation or other entity assumes in writing all of AK
Steel's obligations under this Agreement. Any obligations required to be assumed
by a surviving or resulting person, partnership, corporation or entity in
accordance with this Section 17(a) shall be limited to the AK Steel obligations
under this Agreement, and this Section 17(a) is not intended (i) to impose and
shall not be deemed to impose upon any such surviving or resulting person,
partnership, corporation or entity, including AK Steel, any obligation with
respect to any pellet requirements it may have for any facility or facilities it
owns or operates other than AK Steel, nor (ii) to allow the surviving or
resulting person, partnership, corporation or other entity to substitute any
other pellet tonnage available from any other pellet purchase or pellet equity
commitment of such surviving or resulting person, partnership, corporation or
other entity in order to satisfy the assumed obligations under this Agreement
for AK Steel .
(b)    AK Steel shall not sell or transfer all or any of the blast furnace
operations at AK Steel to any other person, partnership, corporation, joint
venture or other entity (“Transferee”) unless the Transferee assumes in writing
all of AK Steel's obligations under this Agreement, as such obligations relate
to AK Steel being sold or transferred. Any obligations required to be assumed by
a Transferee in accordance with this Section 17(b) shall be limited to the


8

--------------------------------------------------------------------------------







CONFIDENTIAL




AK Steel obligations under this Agreement relating to the particular facility or
facilities sold or transferred. This Section 17(b) is not intended (i) to impose
and shall not be deemed to impose upon any such Transferee any obligation with
respect to any pellet requirements such Transferee may have for any facility or
facilities such Transferee owns or operates other than AK Steel , nor (ii) to
allow such Transferee to substitute any other pellet tonnage available from any
other pellet purchase or pellet equity commitment of such Transferee in order to
satisfy the assumed obligations under this Agreement.
(c)    AK Steel shall not assign its rights or delegate its obligations under
this Agreement except as provided in Section 17(a) or 17(b).
(d)    Cliffs shall not merge, consolidate or reorganize with any person,
partnership, corporation or other entity unless the surviving or resulting
person, partnership, corporation or other entity assumes in writing all of
Cliffs’ obligations under this Agreement. Cliffs shall not sell or transfer all
or substantially all of its iron ore business to any other person, partnership,
corporation, joint venture or other entity (“Cliffs Transferee”) unless the
Cliffs Transferee assumes in writing all of Cliffs’ obligations under this
Agreement.
(e)    Cliffs shall not assign its rights or delegate its obligations under this
Agreement except as provided in Section 17(d).
(f)    All the covenants, stipulations and agreements herein contained shall
inure to the benefit of and bind the parties hereto and their respective
successors, transferees and permitted assigns, and any of the latter’s
subsequent successors, transferees and permitted assigns.
Section 19. - Waiver.
No waiver of any of the terms of this Agreement shall be valid unless in
writing. No waiver or any breach of any provision hereof or default under any
provisions hereof shall be deemed a waiver of any subsequent breach or default
of any kind whatsoever.
Section 20. - Confidentiality.
(a)    Cliffs and AK Steel acknowledge that this Agreement contains certain
pricing, adjustment and term provisions which are confidential, proprietary or
of a sensitive commercial nature and which would put Cliffs or AK Steel at a
competitive disadvantage if disclosed to the public, including without
limitation, Section 2, Section 3, Section 4, Section 5, Section 6 and all of the
Schedules, Appendices and Exhibits hereto (“Confidential Information”). Cliffs
and AK Steel agree that all provisions of this Agreement shall be kept
confidential and, without the prior written consent of the other party, shall
not be disclosed to any party not a party to this Agreement except as required
by law or governmental or judicial order and except that disclosure of the
existence of this Agreement shall not be precluded by this Section 19.
(b)    If either party is required by law or governmental or judicial order or
receives legal process or court or agency directive requesting or requiring
disclosure of any of the Confidential Information contained in this Agreement,
such party will promptly notify the other party prior to disclosure to permit
such party to seek a protective order or take other appropriate action to
preserve the confidentiality of such Confidential Information. If either party
determines to file this Agreement with the Securities and Exchange Commission
(“Commission”) or any other federal, state or local governmental or regulatory
authority, or with any stock exchange or similar body, such determining party
will use its best efforts to obtain confidential treatment of such Confidential
Information pursuant to any applicable rule, regulation or procedure of the
Commission and any applicable rule, regulation or procedure relating to
confidential filings made


9

--------------------------------------------------------------------------------







CONFIDENTIAL




with any such other authority or exchange. If the Commission (or any such other
authority or exchange) denies such party’s request for confidential treatment of
such Confidential Information, such party will use its best efforts to obtain
confidential treatment of the portions thereof that the other party designates.
Each party will allow the other party to participate in seeking to obtain such
confidential treatment for Confidential Information.
Section 21. - Governing Law and Arbitration.
(a)    This Agreement shall in all respects, including matters of construction,
validity and performance, be governed by and be construed in accordance with the
laws of the State of Ohio, excluding its choice of law principles.
(b)    Upon notice by either party to the other, all disputes, claims, questions
or disagreements arising out of or relating to this Agreement, breach,
termination, enforcement, interpretation or validity of this Agreement,
including the determination of the scope or applicability of this Agreement to
arbitrate, shall be determined by arbitration administered by the American
Arbitration Association in accordance with the provisions of its Commercial
Arbitration Rules, modified as follows:
(i).    The place of arbitration shall be Cleveland, Ohio;
(ii).    Unless the parties consent in writing to a lesser number, the
arbitration proceedings shall be conducted before a panel of three neutral
arbitrators, one to be appointed by Cliffs, one to be appointed by AK Steel, and
the third to be selected by the two arbitrators. None of the arbitrators shall
be an employee, officer, director or consultant of, or of a direct competitor
of, AK Steel or Cliffs;
(iii).    Either party may apply to the arbitrators seeking injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any interim or provisional
relief that is necessary to protect the rights or property of that party,
pending the establishment of the arbitral tribunal (or pending the arbitral
tribunal’s determination of the merits of the controversy);
(iv).    Consistent with the expedited nature of arbitration, each party will,
upon the written request of the other party, promptly provide the other with
copies of documents on which the producing party may rely or otherwise which may
be relevant in support of or in opposition to any claim or defense; any dispute
regarding discovery, or the relevance or scope thereof, shall be determined by
the arbitrators, which determination shall be conclusive; and all discovery
shall be completed within forty-five (45) days following the appointment of the
arbitrators;
(v).    In connection with any arbitration arising out of this Agreement, the
arbitrators shall have no authority to alter, amend, or modify any of the terms
and conditions of this Agreement, and further, the arbitrators may not enter any
award that alters, amends or modifies terms or conditions of this Agreement in
any form or manner;
(vi).    The arbitration shall be “Baseball Style” wherein each party shall
submit to the arbitrators and exchange with each other in advance of the hearing
their last, best offers. The arbitrators shall be limited to awarding only one
or the other of the two figures submitted;
(vii).    The award or decision shall be made within nine (9) months of the
filing of the notice of intention to arbitrate, and the arbitrators shall agree
to comply with this schedule before accepting appointment; provided, however,
that this time limit may be extended by written agreement signed by both parties
or by the arbitrators, if necessary; and
(viii).    In connection with any arbitration related to this Agreement, each
party shall be responsible for its own costs and expenses, and the parties will
equally split the cost of conducting the arbitration itself.


10

--------------------------------------------------------------------------------







CONFIDENTIAL




(c)    The judgment of the arbitrators shall be final and binding on the
parties, and judgment upon the award rendered by the arbitrators may be entered
and enforced by any court of the United States or any state thereof. The
arbitrators shall render their final decision within nine (9) months of the
filing of the arbitration demand.
Section 22. - Representations and Warranties.
(a)    AK Steel represents and warrants to Cliffs that (i) the execution and
delivery of this Agreement by AK Steel and the performance of its obligations
hereunder have been duly authorized by all requisite corporate action, (ii)
neither the execution and delivery of this Agreement, nor the performance of its
obligations hereunder by AK Steel shall, or after the lapse of time or giving of
notice shall, conflict with, violate or result in a breach of, or constitute a
default under any certificate of incorporation or bylaws of AK Steel or any law,
statute, rule or regulation applicable to it, or conflict with, violate or
result in a breach of or constitute a default under the material agreement to
which it is a party or by which it or any of its properties is bound, or any
judgment, order, award or decree to which AK Steel is a party or by which it is
bound, or require any approval, consent, authorization or other action by any
court, governmental authority or regulatory body or any creditor of AK Steel or
any other person or entity, and (iii) this Agreement constitutes a valid and
binding obligation of AK Steel and is enforceable against AK Steel in accordance
with its terms.
(b)    Cliffs represents and warrants to AK Steel that: (i) the execution and
delivery of this Agreement by Cliffs and the performance of its obligations
hereunder have been duly authorized by all requisite corporate actions, (ii)
neither the execution and delivery of this Agreement nor the performance of its
obligations hereunder by Cliffs shall, or after the lapse of time or giving of
notice shall, conflict with, violate or result in a breach of, or constitute a
default under any articles of incorporation or regulations of Cliffs or any law,
statute, rule or regulation applicable to it, or conflict with, violate or
result in the breach of or constitute a default under any material agreement to
which it is a party or by which it or any of its properties is bound, or any
judgment, order, award or decree to which Cliffs is a party or by which it is
bound, or require any approval, consent, authorization or other action by any
court, governmental authority or regulatory body or any creditor of Cliffs or
any other person or entity, and (iii) this Agreement constitutes a valid and
binding obligation of Cliffs and is enforceable against Cliffs in accordance
with its terms.
Section 23. - Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument, and may be delivered by electronic transmission.










[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


11

--------------------------------------------------------------------------------







CONFIDENTIAL




Section 23. - Severability.
In the event any of the provision, or portions thereof, in this Agreement are
held to be unenforceable or invalid by any court of competent or arbitration
panel, the validity and enforceability of the remaining provisions, or portions
thereof, shall not be affected thereby.


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.


CLIFFS SALES COMPANY
 
AK STEEL CORPORATION


By:
/s/ P. Kelly Tompkins
 
By:
/s/ Mo Reed
Name:
P. Kelly Tompkins
 
Name:
Mo Reed
Title:
 
 
Title:
VP Engineering, Raw Materials & Energy
Date:
2/27/2014
 
Date:
2/20/2014







12

--------------------------------------------------------------------------------


CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

CONFIDENTIAL




EXHIBIT A
CLIFFS SALES COMPANY
AK STEEL CORPORATION
PELLET TYPICAL ANALYSIS AS LOADED TO VESSEL FOR SHIPMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Report
 
 
TILDEN HEMATITE
 
 
 
 
 
 
 
Frequency
 
 
Typical
 
Minimum
 
Maximum
Moisture
 
V
 
 
***
 
 
 
***
A. DRY CHEMICAL ANALYSIS
 
 
 
 
 
 
 
 
 
 
Fe
 
 
 
 
V
 
 
61.0
 
 
 
 
 
SiO2
 
 
 
V
 
 
***
 
***
 
***
 
AI2O3
 
 
V
 
 
***
 
***
 
***
 
CaO
 
 
 
V
 
 
***
 
***
 
***
 
MgO
 
 
 
V
 
 
***
 
***
 
***
 
Mn
 
 
 
V
 
 
***
 
 
 
 
 
Phos
 
 
V
 
 
***
 
 
 
***
 
CaO / SiO2
 
V
 
 
***
 
***
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B. SIZING, Wt. %
 
 
 
 
 
 
 
 
 
 
% + 1/2"
 
V
 
 
***
 
 
 
***
 
% - 1/2" x + 3/8"
 
V
 
 
***
 
***
 
 
 
% - 1/4"
 
V
 
 
***
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C. TUMBLE TEST
 
 
 
 
 
 
 
 
 
 
% + 1/4" before tumble
 
V
 
 
***
 
***
 
 
 
% + 1/4" after tumble
 
V
 
 
***
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D. COMPRESSION TEST
 
 
 
 
 
 
 
 
 
 
Minus 1/2" by plus 3/8"
 
V
 
 
***
 
***
 
 
 
% - 300 lbs
 
V
 
 
***
 
 
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D. METALLURGICAL TESTS
 
 
 
 
 
 
 
 
 
 
LTB
 
 
 
V
 
 
***
 
***
 
 
 
Reducibility R40
 
V
 
 
***
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LETTER "V" DENOTES THAT ANALYSIS TO BE PROVIDED ON EACH VESSEL SHIPMENT OF
PELLETS











13

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

CONFIDENTIAL


 
EXHIBIT B
CLIFFS SALES COMPANY
AK STEEL CORPORATION
PELLET TYPICAL ANALYSIS AS LOADED TO VESSEL FOR SHIPMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Report
 
 
UNITED TACONITE PARTIAL FLUX
 
 
Frequency
 
 
Typical
 
Minimum
 
Maximum
Moisture
 
V
 
 
***
 
 
 
 
A. DRY CHEMICAL ANALYSIS
 
 
 
 
 
 
 
 
 
 
Fe
 
 
 
V
 
 
65.2
 
***
 
 
 
SiO2
 
 
V
 
 
***
 
***
 
***
 
AI2O3
 
V
 
 
***
 
 
 
 
 
CaO
 
 
V
 
 
***
 
 
 
 
 
MgO
 
V
 
 
***
 
 
 
 
 
Mn
 
 
 
V
 
 
***
 
 
 
 
 
Phos
 
V
 
 
***
 
 
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B. SIZING, Wt. %
 
 
 
 
 
 
 
 
 
 
% + 1/2"
 
V
 
 
***
 
 
 
 
 
% - 1/2" x + 3/8"
 
V
 
 
***
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C. TUMBLE TEST
 
 
 
 
 
 
 
 
 
 
% + 1/4" before tumble
 
V
 
 
***
 
***
 
 
 
% + 1/4" after tumble
 
V
 
 
***
 
***
 
 
 
 
 
 
 
 
 
 
 
 
D. COMPRESSION TEST
 
 
 
 
 
 
 
 
 
 
Minus 1/2" by plus 3/8"
 
V
 
 
***
 
***
 
 
 
% - 300 lbs
 
V
 
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D. METALLURGICAL TESTS
 
 
 
 
 
 
 
 
 
 
LTB
 
 
 
V
 
 
***
 
***
 
 
 
Reducibility R40
 
V
 
 
***
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LETTER "V" DENOTES THAT ANALYSIS TO BE PROVIDED ON EACH VESSEL SHIPMENT OF
PELLETS







14

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

CONFIDENTIAL


EXHIBIT C
CLIFFS SALES COMPANY
AK STEEL CORPORATION
EXAMPLE OF 2014 - 2023 ANNUAL PELLET PRICE CALCULATION
 
 
 
 
2014 Pellet Price Calculation
 
(All dollar values and index percent changes are estimated for illustrative
purposes only.)
 
 
 
Percent Change in PPI - *** (***)1
***
Percent Change in PPI - ***
***
 
 
Percent Change in PPI - *** (***)1
***
Percent Change in PPI - ***
***
 
 
Percent Change in PPI - *** (***)1
***
Percent Change in PPI ***
***
 
 
*** arithmetic average of each ***2
***
*** arithmetic average of each *** price2
***
Percent Change in *** (***)
***
Percent Change in ***
***
 
 
Total Adjustment Factors Percent Change
***
 
 
 
 
2014 Base Price Per Iron Unit Delivered to Toledo, OH
***
Per Iron Unit Price Change
***
Final 2014 Price Per Iron Unit Delivered to Toledo, OH
***
 
 
2014 Base Price Per Iron Unit Delivered to Ashtabula, OH
***
Per Iron Unit Price Change
***
Final 2014 Price Per Iron Unit Delivered to Ashtabula, OH
***
 
 
1As published by the Bureau of Labor Statistics, based on a ***
 
 
2***









15